OPINION OF THE COURT
Per Curiam.
*62Respondent was admitted to the practice of law by this Court on February 20, 1973. By order entered November 21, 2007 (970 So 2d 825 [2007]), respondent was suspended by the Supreme Court of Florida for a period of three years, effective September 7, 2006, for misconduct that included misappropriation of client funds. This Court, upon receipt of a certified copy of the Florida order, directed respondent, by order entered April 16, 2009, to show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22. Respondent filed papers in response to the order and appeared before this Court on the return date of the order to show cause.
Pursuant to 22 NYCRR 1022.22, an attorney disciplined in another jurisdiction may be disciplined by this Court for the underlying misconduct unless we find “that the procedure in the foreign jurisdiction deprived the attorney of due process of law, that there was insufficient proof that the attorney committed the misconduct, or, that the imposition of discipline would be unjust.” Respondent has raised no objection to the imposition of reciprocal discipline by this Court, and in fact requests that we issue an order of suspension that is concurrent with the order entered in Florida. The Grievance Committee does not oppose that request. We conclude that respondent should be suspended for a period of three years, effective September 7, 2006, and until further order of the Court.
Hurlbutt, J.P., Smith, Centra, Peradotto and Gorski, JJ., concur.
Order of suspension entered.